Order entered July 24, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01416-CR

                             ALEXANDER ROBERSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58374-H

                                             ORDER
       The Court REINSTATES the appeal.
       On June 25, 2014, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. On July 24, 2014, we received the reporter’s record.
Therefore, in the interest of expediting the appeal, we VACATE the June 25, 2014 order
requiring findings.
       We ORDER Crystal Jones, official court reporter of the Criminal District Court No. 1, to
file, within FIFTEEN DAYS of the date of this order, a supplemental record containing State’s
Exhibit nos. 1 and 10.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Crystal
Jones, official court reporter, Criminal District Court No. 1, and to counsel for all parties.

                                                        /s/    DAVID EVANS
                                                               JUSTICE